UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 For the month of December 2012 Commission File No.:001-35773 REDHILL BIOPHARMA LTD. (Translation of registrant’s name into English) 21 Ha'arba'a Street, Tel Aviv, 64739, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled “RedHill Biopharma Announces NASDAQ Listing and Commencement of Trading Under the Ticker “RDHL”. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. REDHILL BIOPHARMA LTD. (the "Registrant") Date: December 27, 2012 By: /s/ [Ori Shilo] ————— [Ori Shilo Deputy Chief Executive Officer Finance and Operations]
